


110 HCON 267 IH: Calling on the President to commute the

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 267
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Mr. Delahunt (for
			 himself, Mr. Reyes,
			 Mr. Rohrabacher,
			 Mr. Meeks of New York,
			 Mr. Jones of North Carolina,
			 Mr. Crowley,
			 Mr. Hill, Mr. Poe, Mr.
			 McGovern, Mr. Culberson,
			 and Mr. Payne) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Calling on the President to commute the
		  sentences of United States Border Patrol Agents Ignacio Ramos and Jose Compean
		  to time served.
	
	
		Whereas United States Border Patrol Agents Ignacio Ramos
			 and Jose Compean worked on the United States border with Mexico;
		Whereas David Aguilar, the Chief of the Office of Border
			 Patrol, testified before the Senate that Border violence incidents are
			 perpetrated against our agents on an all too frequent basis . . . from February
			 1, 2005, through June 30, 2007, there have been 1,982 incidents where Border
			 Patrol Agents have been assaulted. These assaults include rockings, physical
			 assaults, vehicular assaults as well as shootings and assaults with other
			 weapons. . . . Border Patrol Agents have responded with the use of deadly force
			 on 116 occasions, with 144 agents discharging their weapons during these 116
			 incidents.;
		Whereas this information would support the premise that
			 Border Patrol Agents operate in a climate of tension, danger, and even fear for
			 the safety of themselves and others;
		Whereas on February 17, 2005, near Fabens, Texas, Agents
			 Ramos and Compean, along with other Border Patrol Agents, were involved in the
			 pursuit of Osvaldo Aldrete-Davila, a Mexican national they suspected of
			 smuggling drugs;
		Whereas after a high speed vehicle chase, Aldrete-Davila
			 abandoned the van he was driving on the United States side of the border and
			 fled on foot towards the border with Mexico;
		Whereas Agents Ramos and Compean also exited their
			 respective vehicles and continued the pursuit on foot, with Agent Compean
			 attempting to intercept Aldrete-Davila while Agent Ramos chased Aldrete-Davila
			 directly;
		Whereas during the incident, both Agents Ramos and Compean
			 discharged their weapons, and Agent Ramos testified later that he believed
			 Aldrete-Davila had a gun in his hand, while Agent Compean testified that he saw
			 something shiny in Aldrete-Davila’s hand, but no weapon was
			 recovered;
		Whereas according to forensic evidence, Aldrete-Davila was
			 struck by a bullet from the gun of Agent Ramos, but both agents later testified
			 that they did not realize at the time that he had been hit;
		Whereas Aldrete-Davila fled across the border into
			 Mexico;
		Whereas the van driven by Aldrete-Davila was discovered by
			 other Border Patrol agents to contain 743 pounds of marijuana, worth
			 approximately $1,000,000;
		Whereas following an investigation by the Department of
			 Homeland Security’s Inspector General and the office of the United States
			 Attorney for the Western District of Texas, Agents Ramos and Compean were
			 arrested approximately a month after the incident;
		Whereas serious questions have been raised about the
			 manner in which the office of the United States Attorney, Johnny Sutton,
			 prosecuted the agents, basing his cases largely on the testimony of
			 Aldrete-Davila, testimony for which he was granted limited use
			 immunity by United States Attorney Sutton’s office;
		Whereas Aldrete-Davila was not required to fully honor his
			 immunity agreement and testify about his alleged involvement in drug
			 trafficking after the events of February 17, 2005, and before the trial of
			 Agents Ramos and Compean began;
		Whereas Aldrete-Davila was arrested in the United States
			 on November 15, 2007, and charged with conspiracy to possess marijuana between
			 June 1, 2005, and November 30, 2005, and also charged with smuggling
			 approximately 750 pounds of marijuana, worth over $1,000,000, in October 2005,
			 during the period he possessed limited use immunity for his
			 testimony against Agents Ramos and Compean;
		Whereas among other charges, Border Patrol Agents Ramos
			 and Compean were charged by the United States Attorney’s office under section
			 924(c) of title 18, United States Code, Discharge of a firearm in
			 commission of a crime of violence, which carries a 10-year mandatory
			 minimum sentence;
		Whereas Agents Ramos and Compean admitted that they did
			 not fully adhere to Border Patrol policies with regard to reporting the
			 incident, an error that usually would have led to a written reprimand,
			 suspension, or dismissal;
		Whereas Agents Ramos and Compean were found guilty of
			 violating section 924(c) of title 18, United States Code, and received the
			 10-year mandatory minimum sentence;
		Whereas Agents Ramos and Compean were also convicted on
			 other charges, so that their total sentences amounted to 11- and 12-year terms,
			 respectively;
		Whereas according to the United States Sentencing
			 Commission, the average sentences in Federal cases of sexual abuse averaged 8
			 and one third years in 2006 (the latest year for which data was
			 available);
		Whereas according to the United States Sentencing
			 Commission, sentences in Federal cases for manslaughter averaged just less than
			 4 years in 2006;
		Whereas according to the United States Sentencing
			 Commission, sentences in Federal cases of assault averaged just less than 3
			 years in 2006;
		Whereas according to the United States Sentencing
			 Commission, sentences in Federal cases involving firearms charges averaged 3
			 years in 2006;
		Whereas the sentences imposed on Agents Ramos and Compean
			 are profoundly disproportionate based on the totality of the circumstances and
			 sentencing guidelines;
		Whereas these disproportionate sentences constitute a
			 miscarriage of justice;
		Whereas former Deputy Chief Luis Barker, who headed the
			 Border Patrol office in the El Paso sector at the time of the incident, stated
			 before the Senate that he agreed that the penalty received by Agents Ramos and
			 Compean was disproportionate;
		Whereas United States Attorney Sutton, referring to the
			 sentences received by Agents Ramos and Compean, said Some say it’s just
			 too much time, and I have some sympathy for that.;
		Whereas Aldrete-Davila was reported in a press account to
			 have stated that he thought the sentences were excessive;
		Whereas Agents Ramos’s and Compean’s motions to remain
			 free on bond while they appeal their sentences were denied;
		Whereas Agents Ramos and Compean have been imprisoned
			 since January 17, 2007, awaiting appeal; and
		Whereas Agent Ramos has been assaulted by other inmates in
			 prison, and both men are at risk in prison given their law enforcement
			 background: Now, therefore, be it
		
	
		That Congress calls on the President to
			 immediately commute the sentences of Agents Ramos and Compean to time
			 served.
		
